OPINION — AG — AN OKLAHOMA NON PROFIT HOUSING DEVELOPMENT CORPORATION CHARTERED TO COMPLY WITH THE RESTRICTIONS OF24 C.F.R. 811.105 SO THAT IT MAY ACT AS AN INSTRUMENTALITY OF AN OKLAHOMA PUBLIC HOUSING AUTHORITY EXISTING PURSUANT TO 63 Ohio St. 1971 1051 [63-1051], ET SEQ., AS AMENDED, MAY NOT ACQUIRE LAND, ISSUE OBLIGATION AND GENERALLY DO SUCH THINGS AS MAY BE NECESSARY TO DEVELOP HOUSING OUTSIDE THE TERRITORIAL LIMITS OF ITS PARENT ENTITY PUBLIC HOUSING AUTHORITY BECAUSE ITS PARENT ENTITY PUBLIC HOUSING AUTHORITY HAS NO LEGAL CAPACITY TO APPROVE SUCH ACTIVITIES AS REQUIRED BY THE CORPORATE CHARTER. (JURISDICTION OF PUBLIC HOUSING AUTHORITIES, PUBLIC HEALTH AND SAFETY, TERRITORIAL LIMITATIONS) CITE: 63 Ohio St. 1971 1054 [63-1054], 63 Ohio St. 1971 1054 [63-1054](F), 42 U.S.C.A. 1437 (JOHN F. PERCIVAL)